 ,.      ';p
.,, ' AO 24SB-(Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                              Page 1 of   d J-
                                                UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA

                               United States of America                                          JUDGMENT IN A CRIMINAL CASE
                                          v.                                                     (Fol- Offenses Committed On or After November I, 1987)


                           Zuleima Manzanarez-Bello                                              Case Number: 3: l 9-mj-22036

                                                                                                 Thomas S Sims
                                                                                                 Defendant's Attorney


      REGISTRATION NO. 75140298

      THE DEFENDANT:
       1:8:1 pleaded guilty to count(s) 1 of Complaint
                                                    ~~~~~~~~~~~~~~~~~~~~~~~~~~~



       D was found guilty to count( s)
         after a plea of not guilty.
         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

      Title & Section                           Nature of Offense                                                                  Count Number(s)
      8:1325                                    ILLEGAL ENTRY (Misdemeanor)                                                         1

       D The defendant has been found not guilty on count( s)                               ~~~~~~~~~~~~~~~~~~~




       D Count(s)                                                                                 dismissed on the motion of the United States.

                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of:

                                             J:81 TIME SERVED                               D                                           days

       1:8:1 Assessment: $10 WAIVED        IZl Fine: WAIVED
       1:8:1 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
       the defendant's possession at the time of arrest upon their deportation or removal.
        D Court recommends defendant be deported/removed with relative,                             charged in case


           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change inthe defendant's economic circumstances.

                                                                                             Wednesday, May 22, 2019
                                                                                             Date of Imposition of Sentence

                                                          ,, ' r                    ncJ
      Received
                     ~-"-0;

                       /



                    DUSM
                           /   7
                                / " (\ .
                               ,/
                                        -<"''



                                   ' •• _)
                                                       nt,..,. H:~
                                                        MAY 2 2 2019
                                                                          ~:;ni 1'!
                                                                         II""'
                                                            ,, ·__ ,;;:::;_ ~i,..;:i ~-=-


                                                                                                ,,MLtl:::roCK
                                                                                                UNITED STATES MAGISTRATE JUDGE
                                                  CLERK, U,S. O!STR.lCT COURT
      Clerk's Offitee C op\!Y
                           souTHER;·1 01srR1cT m cAurnRNI,\
                                        .  ..       DEPUTY                                                                                     3:19-mj-22036
